DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the amendment filed February 18, 2021. As directed by the amendment, claims 1, 9 and 11 have been amended. Claims 1-20 are remain pending.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in light of a new ground of rejection necessitated by amendments to the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
treatment component (generic placeholder for means)  … configured to treat (functional language that modifies the generic placeholder) – no sufficient structure for the treatment component is recited in claim 1;
flow sensing component (generic placeholder for means)  … configured to determine blood flow measurement ((functional language that modifies the generic placeholder
processing component (generic placeholder for means)  … for co-registering the image signal with a radiographic imaging signal (functional language that modifies the generic placeholder) – no sufficient structure for the processing component is recited in claim 3;
aspiration component (generic placeholder for means)  configured to remove the blood clot (functional language that modifies the generic placeholder) – no sufficient structure for the aspiration component is recited in claim 6;
mechanical cutting component (generic placeholder for means)  configured to fragment the blood clot (functional language that modifies the generic placeholder) – no sufficient structure for the mechanical cutting component is recited in claim 7;
embolic protection component (generic placeholder for means)  … configured to restrict flow of blood clot fragments (functional language that modifies the generic placeholder) – no sufficient structure for the embolic protection component is recited in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites in part, “wherein the ultrasound imaging component and the flow sensing component include a common ultrasound transducer”, this recitation is inconsistent with recitation of claim 1 wherein the flow sensing component is positioned …  proximal to the ultrasound imaging component. Recitation of “common” renders claim 10 indefinite. See MPEP 2173.06(II), a proper interpretation of claim 10 is not possible in light of the deficiency noted above, and therefore it would not be proper to reject claim 10 on basis of prior art. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CESPEDES et al., US 20030199768 A1 hereinafter "CESPEDES" in view of STIGALL et al., US 20150313479 A1 to "STRIGALL".
Regarding claim 1, CESPEDES discloses an embolism treatment system (e.g., Fig. 10, [abstract], [0110]), comprising: 
a flexible elongate member (“152”)  configured to be positioned within a blood vessel of a patient, the flexible elongate member comprising a distal portion and a proximal portion (see illustration Fig. 10); 
an embolic protection component (“335”) positioned at the distal portion of the flexible elongate member([0110] Fig. 10 comprise all elements of Fig. 9, see illustration Fig. 9 and [0189] “apparatus of present invention provided with an embolic protection device”), the embolic protection component configured to restrict flow of blood clot fragments resulting from the treatment through the blood vessel ([0189] is an equivalent thereof for the embolic protection component described in [0029] of instant specification as filed); 
an ultrasound imaging component (“170”) positioned at the distal portion proximal to the embolic protection component and configured to emit ultrasound energy towards a blood clot within the blood vessel  and collect an image signal representative of the blood clot (see illustration Fig. 9, [0089]); and
a treatment component (“212”) positioned at the distal portion proximal to the ultrasound imaging component ([0110]) and configured to treat the blood clot ([0111]); 
CESPEDES further discloses in [0152] “… blood flow data, is preferably obtained concurrently with imaging data, for example via the imaging element” and further contemplates incorporation of a functional measurement wire 221 positoinable relative to the flexible elongate member, that may comprise other diagnostic devices to measure inter alia, pressure or flow velocity ([0115]).  CESPEDES fails to explicitly disclose a flow sensing component positioned at the distal portion proximal to the ultrasound imaging component.
STRIGALL discloses a flexible elongate member (“166” – Fig. 1) comprising a distal portion, an ultrasound imaging component “189” for imaging tissue in a blood vessel  “V” positioned at the distal portion ([0026]) and a flow sensing component  ([0025] “… one of the pressure sensors 186 and 188 could be an ultrasonic transducer that can image the surrounding vessel such as by intravascular ultrasound (IVUS) and/or detect fluid flow in the vessel”, positioned at the distal portion proximal to the ultrasound imaging component, to perform the same functions of  imaging a blood vessel and to determine combination of pressure and blood flow. STRIGALL is 
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the embolism treatment device of CESPEDES to include a pressure sensor, an ultrasonic transducer for flow measurement at the distal portion proximal to the ultrasound imaging component as taught by STRIGALL, for the additional advantage of determining both pressure and blood flow in a vessel being imaged without repositioning of the sensor(s) relative to the flexible elongate member. 
Regarding claims 2 and 4, CESPEDES in view of STRIGALL discloses the invention of claim 1 as discussed above, CESPEDES further discloses displaying on a graphical user interface, imaging data, and additional parameters such as pressure and blood flow ([0047-0048]. [0159]), an equivalent thereof for an interface that is coupled to the ultrasound imaging component or the flow sensing measurement and a display component are necessarily present in CESPEDES in view of STRIGALL.
Regarding claim 5, CESPEDES in view of STRIGALL discloses the invention of claim 1 as discussed above, the treatment component of CESPEDES includes a therapeutics ultrasound sound component configured to emit ultrasound energy capable of fragmenting a blood clot ([0110], [0112]). 
Regarding claim 8, CESPEDES in view of STRIGALL discloses the invention of claim 1 as discussed above, CESPEDES further discloses wherein the ultrasound imaging component includes an array of ultrasound transducers ([0187]).
Regarding claim 9, CESPEDES in view of STRIGALL discloses the invention of claim 1 as discussed above, CESPEDES further discloses wherein the embolic protection component comprises an expandable mesh (“basket expandable filter” [0189]).
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CESPEDES in view of STRIGALL as applied to claim 1 above, and further in view of HUENNEKENS et al., US 20140276684 A1 hereinafter “HUENNEKENS”.
Regarding claim 3, CESPEDES in view of STRIGALL discloses the system of claim 1 as discussed above, but for an interface coupled to the ultrasound imaging component and a processing component, the interface configured to transmit the image signal to the processing component for co-registering the image signal with a radiographical imaging signal representative of the blood vessel associated with the blood clot.   
HUENNEKENS, in the same field of endeavor of treatment of disorders such as coronary blockages ([0003]) as HOSEIT ([0040]), discloses a catheter image processor (“26”) coupled to a co-registration processor (“30” – see illustration Fig. 1, an interface there between is necessarily present), that renders a co-registration image including both radiological and IVUS image frames derived from received image data ([0029]), so as to provide a comprehensive picture to facilitate precise treatment of a diseased vessel. In the co-registered image, a position of the blood clot will be displayed.
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the system and method of HOSEIT to include a co-registration imaging processor coupled to the interface, to co-register the 
Regarding claim 7, CESPEDES in view of STRIGALL discloses the system of claim 1 as discussed above but for the treatment component including a mechanical cutting component configured to fragment the blood clot.
However, HUENNEKENS discloses an interventional catheter having an extraction tool comprising an equivalent thereof for a mechanical cutting component, configured to fragment a blood clot ([0127], [0131] “morcellating plaque/thrombosis” and Fig. 10-13, i.e., treating includes fragmenting the blood clot). It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the embolism treatment system of CESPEDES in view of STRIGALL to include a mechanical cutting component as taught by HUENNEKENS to fragment the blood clot, for the additional applicability of the device and method in procedures that would require fragmentation a blood clot or thrombus.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CESPEDES in view of STRIGALL as applied to claim 1 above, and further in view of HOSEIT et al., US 20140180034 A1 hereinafter "HOSEIT".
Regarding claim 6, CESPEDES in view of STRIGALL discloses the system of claim 1 as discussed above, but for the treatment component includes an aspirating component configured to remove the blood clot. However, HOSEIT discloses an analogous embolism treatment system and teaches in [0019] that therapy may also . 
Claims 11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over HOSEIT in view of HUENNEKENS.
Regarding claim 11, HOSEIT discloses a method of embolism treatment ([0040] method includes treatment of  inter alia,  thrombi using system of Fig. 7 [0079] that includes catheter “100” of Figs. 1A and 1B or aspiration catheter “300” of Figs 3A and 3B), the method comprising:
obtaining, via an ultrasound imaging component disposed at a distal portion of a flexible elongate member positioned within a vessel, an image representative of a blood clot within the vessel ([0080] and [0048-0049] or [0065-0066] and [0040]);
 	treating, via a treatment component disposed at the distal portion of the flexible elongate member, the blood clot based on the image ([0042] treatment, [0080] therapy controller to control therapy, [0085-0086], treatment is via components such as drug delivery ports “125” [0048], [0050], aspiration lumen 128 and aspiration port 127 [0065 and/or [0052] or [0067] “acoustic therapy transducer” disposed at distal end of the flexible elongate member as illustrated in Figs 1A-1B or 3A-3B ); and 
determining, via a flow sensing component disposed at the distal portion of the flexible elongate member, a blood flow measurement within the vessel ([0084], flow 
HOSEIT does not explicitly disclose providing a graphical imagery for presentation on a display, the graphical imagery comprising simultaneous real-time presentations of an intra-vascular ultrasound (IVUS) view, a radiographically imaging view and a flow measurement. 
HUENNEKENS in the same field of endeavor of treatment of disorders such as coronary blockages ([0003]) as HOSEIT ([0040]) discloses providing a graphical imagery for presentation on a display, the graphical imagery comprising simultaneous real-time presentations of an intra-vascular ultrasound (IVUS) view, a radiographically imaging view and a flow measurement ([0028] [0035],[0111]). It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the method of HOSEIT to provide a graphical imagery for presentation on a display, the graphical imagery comprising simultaneous real-time presentations of an intra-vascular ultrasound (IVUS) view, a radiographically imaging view and a flow measurement, so as to provide a user with a visual to enable diagnosis and determination of treatment condition. 
Regarding claim 14, HOSEIT in view of HUENNEKENS discloses the method of claim 11, HOSEIT further discloses wherein the determining includes determining the blood flow before the treating ([0067]).
Regarding claims 15 and 16, HOSEIT in view of HUENNEKENS discloses the method of claim 11, HOSEIT further discloses in [0051] determining blood flow to gauge success of treatment (i.e., after treating) although HOSEIT does not explicitly disclose 
Regarding claim 17, see discussion above regarding determining, via the flow sensing component, another blood flow measurement of the vessel after treating. In regards to obtaining, via the ultrasound imaging component, another image of the vessel after the treating, this limitation would have been obvious for substantially similar rationale as in claim 16, in that, since it is common practice to gauge success of treatment after a treatment procedure, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have acquired another image of the vessel after treating, so as to provide a visual to gauge success of treatment. 
Regarding claim 18, HOSEIT in view of HUENNEKENS discloses the method of claim 11 as discussed above but for the method of claim 11 further comprising co-registering the image obtained from ultrasound component with a radiographic image of the blood clot and determining a position of the blood clot based on the co-registering. 
However, HUENNEKENS discloses a catheter image processor (“26”) coupled to a co-registration processor (“30” – see illustration Fig. 1, an interface there between is necessarily present), that renders a co-registration image including both radiological and IVUS image frames derived from received image data ([0029]), so as to provide a 
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the system and method of HOSEIT to include a co-registration imaging processor coupled to the interface, to co-register the ultrasound image signal with radiological image signal, so as to provide a more comprehensive image that indicates a positon of the blood clot, so as to facilitate precise treatment and minimize incidence of cutting into health tissue as taught by HUENNEKENS in [0006] and [0028]. 
Regarding claim 19, HOSEIT in view of HUENNEKENS discloses the method of claim 11 as discussed above but for treating includes fragmenting the blood clot [claim 19].
HUENNEKENS discloses an interventional catheter having an extraction tool comprising an equivalent thereof for a mechanical cutting component, configured to fragment a blood clot ([0127], [0131] “morcellating plaque/thrombosis” and Fig. 10-13, i.e., treating includes fragmenting the blood clot). It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the embolism treatment system and method of HOSEIT to include a mechanical cutting component as taught by HUENNEKENS to fragment the blood clot, for the additional applicability of the device and method in procedures that would require fragmentation a blood clot or thrombus.
Regarding claim 20, HOSEIT in view of HUENNEKENS discloses the method of claim 11, HOSEIT further discloses wherein treating includes removing the blood clot ([0065] and/or [0052] aspiration).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over HOSEIT in view of HUENNEKENS as applied to claim 11 above, and further in view of OKLU et al., WO 2015076864 A1 hereinafter “OKLU”.
Regarding claims 12 and 13, HOSEIT in view of HUENNEKENS discloses the method of claim 11 but for characterizing the blood clot based on the image; and treating the blood clot based on the characterizing [claim 12] and wherein the characterizing includes determining an age of the blood clot based on at least one of a degree of structural organizational of the blood clot from the image or an intensity level of the blood clot from the image.
OKLU teaches in [0007] that because fresh thrombus is fibrin-rich and aged thrombus is connective tissue-rich and that results of fibrinolysis vary (i.e., breakage of clot), treatment is thus dictated by the age of the blood clot as further discussed in [0009] wherein the blood clot is characterized based on the image and treating is based on the characterization. Characterization taught in [0009] is based on inter alia, angiographic appearance, i.e., fresh thrombus that is fibrin-rich is expected to a different appearance compared to aged thrombus that is rich with connective tissue on a processed image, the difference in appearance is due to difference in structural organization within the blood clot.
In view of the teachings of OKLU, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the .   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        February 19, 2021